         CASE 0:21-cr-00173-WMW-DTS Doc. 33 Filed 09/03/21 Page 1 of 2




                                   United States District Court
                                      District of Minnesota

  United States Of America,

                  Plaintiff,

  v.                                                        Case No. 21-cr-173-1-WMW-DTS


  Anton Joseph Lazzaro,

                  Defendant.


                   Notice of Intent to Redact Detention Transcript


        Defendant Anton Lazzaro (“Mr. Lazzaro”) submits this Notice of Intent to

Redact Detention Transcript as required by the local rules for the Court’s

consideration. Mr. Lazzaro hereby notifies the Court of his intent to seek redactions

of the Detention Hearing Transcript and shall provide those to the Court on or before

September 17, 2021, as required by local rules 5.5 and 80.

                                                  Respectfully submitted,


                                                  /s/ Zachary L. Newland
                                                  Zachary Lee Newland
                                                  Senior Litigation Counsel
                                                  Jeremy Gordon P.L.L.C.
                                                  P.O. Box 2275
                                                  Mansfield, Texas 76063
                                                  Tel: (972) 483-4865
                                                  Fax: (972) 584-9230
                                                  E-mail: zach@gordondefense.com
                                                  Texas Bar: 24088967
                                                  https://gordondefense.com




Notice of Intent to Redact Detention Transcript                                    Page 1 of 2
         CASE 0:21-cr-00173-WMW-DTS Doc. 33 Filed 09/03/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was duly filed and

served upon counsel of record, via the Court’s CM/ECF system, this 3rd day of

September 2021.

                                                  /s/ Zachary L. Newland
                                                  Zachary L. Newland




Notice of Intent to Redact Detention Transcript                                Page 2 of 2
